FILED
                            NOT FOR PUBLICATION                              JUN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30078

               Plaintiff - Appellee,             D.C. No. 2:98-cr-00083-JCC

  v.
                                                 MEMORANDUM *
ANTHONY MOSLEY,

               Defendant - Appellant.



                     Appeal from the United States District Court
                       for the Western District of Washington
                    John C. Coughenour, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Anthony Mosley appeals from the district court’s order modifying the

conditions of his supervised release.

       Mosley is no longer subject to the supervised release condition that is the

subject of this appeal. Accordingly, Mosley’s appeal from the district court’s order

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
must be dismissed as moot. See United States v. Strong, 489 F.3d 1055, 1059 (9th

Cir. 2007) (“An appeal is moot when, by virtue of an intervening event, a court of

appeals cannot grant any effectual relief whatever in favor of the appellant”)

(internal quotation marks omitted).

      DISMISSED.




.




                                          2                                      10-30078